DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Objections
Claim 1 is objected to because of the following informalities: the phrase “a projection of adjacent second hole” in the limitation “wherein a projection of one second hole toward a center of the baffle overlaps at least a part of a projection of adjacent second hole toward the center of the baffle” (see lines 11-12) appears to be missing an -- an -- before “adjacent”.  Appropriate correction is required.
Claim 17 is objected to because of the following informalities: the phrase “a projection of adjacent second hole” in the limitation “wherein a projection of one second hole toward a center of the baffle overlaps at least a part of a projection of adjacent second hole toward the center of the baffle” (see lines 7-8) appears to be missing an -- an -- before “adjacent”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-7, 17 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “overlaps” in the limitation “wherein a projection of one second hole toward a center of the baffle overlaps at least a part of a projection of adjacent second hole toward the center of the baffle”, in claim 1, lines 11-12, is not understood since none of the second holes lap over, extend over, or cover a part of any of the other second holes.  Clarification and/or correction are/is required.
The term “overlaps” in the limitation “wherein a projection of one second hole toward a center of the baffle overlaps at least a part of a projection of adjacent second hole toward the center of the baffle”, in claim 17, lines 7-8, is not understood since none of the second holes lap over, extend over, or cover a part of any of the other second holes.  Clarification and/or correction are/is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7, 17 and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ishida et al., JP 1-156477.
Ishida et al. shows the invention as claimed including an apparatus for processing a substrate 3, the apparatus comprising: a housing having a process space; a support unit 2 configured to support the substrate in the process space; a plasma source configured to generate plasma from a process gas; and a baffle unit disposed over the support unit, wherein the baffle unit includes a baffle 12 having first holes formed therein through which the process gas and/or the plasma flows, and wherein the baffle has second holes 15 formed in an edge region thereof, each of which has a lengthwise direction inclined with respect to a radial direction of the baffle when viewed from above; and wherein a projection of one second hole  toward a center of the baffle overlaps at least a part of a projection of an adjacent second hole toward the center of the baffle (note that outer hole 15 and middle hole 15 overlap each other, and middle hole 15 and inner hole 15 overlap each other); see, for example, figs. 1, 8 and 14, and their descriptions.
With respect to claims 2-7 and 19, it should be noted that in the apparatus of Ishida et al., a virtual straight line drawn from the center of the baffle along the radial direction overlaps at least one of the second holes when viewed from above, the second holes are formed in the edge region along a circumferential direction of the baffle, the second holes are provided in the entire edge region of the baffle, the inclined directions of the second holes are the same (note that holes having the same shape are positioned around the edge of the baffle), the inclination angles formed by inclined directions of the second holes and the radial direction of the baffle are the same, and wherein the second holes have a long narrow hole shape; see, for example, fig. 8 and its description.
Regarding claims 17, Ishida et al. further discloses that the baffle 12, when viewed from above, has the first holes formed in a central region thereof and second holes 15 formed in an edge region thereof (see, for example, fig. 8 and its description).

Claim(s) 1-7, 17, and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Brcka, US 2008/0185104.
Brcka shows the invention as claimed including an apparatus for processing a substrate 125, the apparatus comprising: a housing having a process space; a support unit 120 configured to support the substrate in the process space; a plasma source 115 configured to generate plasma from a process gas; and a baffle unit disposed over the support unit, wherein the baffle unit includes a baffle 845 having first holes 808 formed therein through which the process gas and/or the plasma flows, and wherein the baffle has second holes 812’ formed in an edge region thereof, each of which has a lengthwise direction inclined with respect to a radial direction of the baffle when viewed from above; and wherein a projection of one second hole 812’ toward a center of the baffle overlaps at least a part of a projection of an adjacent second hole 812’ toward the center of the baffle; see, for example, figs. 3-4B, 6-7 and 8E, and their descriptions, especially figure 8E.                                                                                                     	With respect to claims 2-7 and 19, it should be noted that in the apparatus of Brcka, a virtual straight line drawn from the center of the baffle along the radial direction overlaps at least one of the second holes when viewed from above, the second holes are formed in the edge region along a circumferential direction of the baffle, the second holes are provided in the entire edge region of the baffle, the inclined directions of the second holes are the same, the inclination angles formed by inclined directions of the second holes and the radial direction of the baffle are the same, and wherein the second holes have a long narrow hole shape; see, for example, fig. 8E.
Regarding claims 17, Brcka further discloses that the baffle 845, when viewed from above, has the first holes 808 formed in a central region thereof and second holes 812’ formed in an edge region thereof (see, for example, fig. 8E).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-7, 17 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Luo et al., US 6,335,293 in view of Ishida et al., JP 1-156477 or Brcka, US 2008/0185104.
Luo et al. shows the invention as claimed including an apparatus for processing a substrate 224, the apparatus comprising: a housing having a process space; a support unit configured to support the substrate in the process space; a plasma source 216 configured to generate plasma from a process gas; and a baffle unit disposed over the support unit, wherein the baffle unit includes a baffle 228/728 having first holes 738 formed therein through which the process gas and/or the plasma flows, and wherein the baffle has second holes 740 formed in an edge region thereof, each of which has a lengthwise direction inclined with respect to a radial direction of the baffle when viewed from above; see, for example, figs. 2 and 7 and their descriptions.
Luo et al. is applied as above but does not expressly disclose that a projection of one second hole toward a center of the baffle overlaps at least a part of a projection of adjacent second hole toward the center of the baffle. However, a prima facie case of obviousness still exist because the configuration of the claimed second holes is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed second holes is significant. Additionally, Ishida et al. discloses an apparatus for processing a substrate comprising a baffle 12 having first holes formed in a central region thereof and second holes 15 in an edge region thereof, wherein each of the second holes has a lengthwise direction inclined with respect to a radial direction of the baffle, and wherein a projection of one second hole toward a center of the baffle overlaps at least a part of a projection of an adjacent second hole toward the center of the baffle (note that outer hole 15 and middle hole 15 overlap each other, and middle hole 15 and inner hole 15 overlap each other); (see, for example, fig. 8). Also, Brcka discloses an apparatus for processing a substrate comprising a baffle 845 having first holes 808 formed in a central region thereof and second holes 812’ in an edge region thereof, wherein each of the second holes has a lengthwise direction inclined with respect to a radial direction of the baffle, and wherein a projection of one second hole 812’ toward a center of the baffle overlaps at least a part of a projection of an adjacent second hole 812’ toward the center of the baffle (see, for example, fig. 8E). Therefore, in view of these disclosures, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the baffle of the apparatus of Luo et al. so that partial areas of adjacent second holes, among the second holes, overlap each other when viewed in the radial direction of the baffle, because such configuration is known and used in the art as a suitable configuration to effectively and efficiently provide gas flow control from a first location to a second location.
With respect to claims 2-7 and 19, it should be noted that in the apparatus of Luo et al., a virtual straight line drawn from the center of the baffle along the radial direction overlaps at least one of the second holes when viewed from above, the second holes are formed in the edge region along a circumferential direction of the baffle, the second holes are provided in the entire edge region of the baffle, the inclined directions of the second holes are the same, the inclination angles formed by inclined directions of the second holes and the radial direction of the baffle are the same, and wherein the second holes have a long narrow hole shape; see, for example, fig. 7 and its description.
Regarding claim 17, Luo et al. further discloses that the baffle 228/728, when viewed from above, has the first holes 738 formed in a central region thereof and second holes 740 formed in an edge region thereof; see, for example, fig. 7 and its description.
Response to Arguments
Applicant's arguments filed 05/17/2022 have been fully considered but they are not persuasive. 
Applicant argues that the rejection under 35 USC 112-second paragraph of claim 18 is moot since the claim has been cancelled. However, the examiner respectfully points out that the pending claims have been rejected under 35 USC 112/second paragraph since independent claims 1 and 17 recite similar language as cancelled claim 18 (see the above rejection of the claims under 35 USC 112/second paragraph). It should be noted that the language used in paragraph 0073 of the specification of the instant claimed invention, and recited by applicant in the first paragraph of page 10 of the response/arguments filed on 05/17/2022, points out that it is when the baffle 310 is viewed from the front in the radial direction of the baffle 310, that partial areas of adjacent second holes 314, among the second holes 314, may overlap each other. It should be noted that although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
In response to applicant's argument that the Luo et al. reference fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the second holes forming a buffer area to avoid the baffle rising or sagging in the vertical direction during thermally expansion) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Additionally, such argument appears to be directed to an intended use of the claimed invention. It should be noted that the claimed limitations must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. 
Applicant argues that in Luo et al. “the slots 740 are annularly arranged close to the outside edge of the diverter in a discontinuous manner”. In response to applicant's argument, it is noted that the claimed invention does not recite a limitation requiring that the gas passages holes arranged in the edge of the shutter are arranged in a continuous manner. Additionally, the specification and the drawings of the instant claimed invention, does not appear to disclose that the edge gas passages holes are continuous around the edge of the shutter.
Applicant argues that Luo et al. fails to disclose the newly added limitation to independent claims 1 and 17 of “a projection of one second hole toward a center of the baffle overlaps at least a part of a projection of adjacent second hole toward the center of the baffle”. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). It should be noted that the secondary references of Ishida et al. and Brcka are being relied upon for their teachings of this limitation.
In response to applicant's argument that the shutter of Ishida et al. is operated to instantly close the respective gas outlets of a shower electrode plate, it should be noted that this argument relates to the intended use of the shutter and not a structural difference between the claimed invention and the prior art. 
Applicant argues that “the gas passage holes 15 of Ishida et al. are arranged in the edge of the shutter 12 in a discontinuous manner”. In response to applicant's argument, it is noted that the claimed invention does not recite a limitation requiring that the gas passages holes arranged in the edge of the shutter are arranged in a continuous manner. Additionally, the specification and the drawings of the instant claimed invention, does not appear to disclose that the edge gas passages holes are continuous around the edge of the shutter.
Applicant argues that Ishida et al. fails to disclose the newly added limitation to independent claims 1 and 17 of “a projection of one second hole toward a center of the baffle overlaps at least a part of a projection of adjacent second hole toward the center of the baffle”. The examiner respectfully disagrees and contends that, as stated in the above rejection, Ishida et al. discloses a baffle 12 having second holes 15 formed in an edge region thereof, wherein a projection of one second hole toward a center of the baffle overlaps at least a part of a projection of an adjacent second hole toward the center of the baffle. It should be noted that the second holes 15 comprise outer holes 15, middle holes 15 and inner holes 15, and that the outer holes 15 and middle holes 15 overlap each other, and the middle holes 15 and inner holes 15 also overlap each other. Therefore, it is respectfully contended that the baffle of the Ishida et al. reference does meet the claimed limitation.                                                                                              	In response to applicant's argument that the gaps 812’ of Brcka are used for gas circulation, it should be noted that this argument relates to the intended use of the apparatus and not a structural difference between the claimed invention and the prior art. 
Applicant argues that Brcka fails to disclose the newly added limitation to independent claims 1 and 17 of “a projection of one second hole toward a center of the baffle overlaps at least a part of a projection of adjacent second hole toward the center of the baffle”. The examiner respectfully disagrees and contends that, as stated in the above rejection, Brcka discloses a baffle 845 having second holes 812’ formed in an edge region thereof, wherein a projection of one second hole 812’ toward a center of the baffle overlaps at least a part of a projection of an adjacent second hole 812’ toward the center of the baffle, as clearly shown in Fig. 8E of the reference. Therefore, it is respectfully contended that the baffle of the Brcka reference does meet the claimed limitation.                                                                                              

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Singh et al. (US 2014/0302680) is cited for their teachings of an apparatus for processing a substrate comprising a baffle unit.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUZ L ALEJANDRO whose telephone number is (571)272-1430. The examiner can normally be reached Monday and Thursday, 8:30 a.m. - 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LUZ L ALEJANDRO MULERO/Primary Examiner, Art Unit 1716                                                                                                                                                                                                        
July 22, 2022